Exhibit 10.53

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT dated as of July 23, 2013 (the “Agreement”)
is entered into among The Active Network, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent,
Swing Line Lender and L/C Issuer entered into that certain Credit Agreement
dated as of December 16, 2011 (as amended and modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order to read as follows:

“Alternative Currency” means each of Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU legislation.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Participating Member State” means each state so described in any EMU
Legislation.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.

“Second Amendment Effective Date” means July 23, 2013.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date



--------------------------------------------------------------------------------

of determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

(b) The definition of “Eurodollar Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR Rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.

(c) The definition of “Existing Letters of Credit” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Existing Letters of Credit” means (a) the letters of credit described by date
of issuance, letter of credit number, undrawn amount, name of beneficiary and
date of expiry on Schedule 1.01 and (b) that certain letter of credit number
3127733 in the initial amount of Sterling 238,780.00 issued on April 18, 2013,
for applicant The Active Network (EU) Ltd. (the “Sterling Letter of Credit”).



--------------------------------------------------------------------------------

(d) The definition of “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any Swap
Bank that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between any Loan Party and
any Treasury Management Bank; provided, that the “Obligations” of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

(e) Section 1.06 of the Credit Agreement is hereby amended to read as follows:

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

(f) A new Section 1.07 is hereby added to the Credit Agreement to read as
follows:

1.07 Exchange Rates; Currency Equivalents.

(a) The L/C Issuer shall determine the Spot Rates as of each Revaluation Date to
be used for calculating Dollar Equivalent amounts of Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder, calculating financial covenants hereunder or as otherwise provided
herein (including clause (b) below), the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the L/C Issuer.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple



--------------------------------------------------------------------------------

amount, is expressed in Dollars, but such Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the L/C Issuer.

(g) A new Section 1.08 is hereby added to the Credit Agreement to read as
follows:

1.08 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuer, in their sole discretion). The Administrative Agent
shall promptly notify the L/C Issuer of such request. The L/C Issuer shall
notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit in such requested currency.

(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower.

(h) A new Section 1.09 is hereby added to the Credit Agreement to read as
follows:

1.09 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation);
provided that if and to the extent that such legislation or member state
provides that any such obligation may be paid by the debtor in either the Euro
or such other currency, then the Borrower shall be permitted to repay such
amount either in the Euro or such other currency. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency.



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

(i) Clause (i)(A)(1) of Section 2.03(a) of the Credit Agreement is hereby
amended to read as follows:

(1) from time to time on any Business Day during the Availability Period, to
issue Letters of Credit denominated in Dollars or an Alternative Currency for
the account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and

(j) The penultimate sentence in Section 2.03(a)(i) of the Credit Agreement is
hereby amended to read as follows:

Furthermore, each Lender acknowledges and confirms that it has a participation
interest in the liability of the L/C Issuer under the Existing Letters of Credit
(including, for the avoidance of doubt, the Sterling Letter of Credit) in a
percentage equal to its Applicable Percentage of the Revolving Loans.

(k) Clause (iii)(D) of Section 2.03(a) of the Credit Agreement is hereby amended
to read as follows:

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or

(l) Clause (i)(B) of Section 2.03(b) of the Credit Agreement is hereby amended
to read as follows:

(B) the amount and currency thereof;

(m) Clauses (i) and (ii) of Section 2.03(c) of the Credit Agreement are hereby
amended to read as follows:

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly



--------------------------------------------------------------------------------

following receipt of the notice of drawing that the Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars or the applicable Alternative Currency (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency of such drawing; provided, that, the Borrower has received
notice of such payment by 10:00 a.m. on such Honor Date, otherwise the Borrower
shall make such payment not later than 11:00 a.m. on the following Business Day
(together with interest thereon). In the event that (A) a drawing denominated in
an Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans in Dollars to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 5.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments (it being understood and agreed that no Default or Event of Default
caused solely by the Borrower’s failure to reimburse the L/C Issuer for any
Unreimbursed Amount in accordance with the first sentence of this
Section 2.03(c)(i) shall exist to the extent such Unreimbursed Amount is
refinanced by a borrowing of Revolving Loans in the amount of such Unreimbursed
Amount pursuant to this Section 2.03(c)(i)). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.



--------------------------------------------------------------------------------

(n) The “or” at the end of clause (iv) of Section 2.03(e) of the Credit
Agreement is hereby deleted; clause (v) of Section 2.03(e) is hereby renumbered
to be clause (vi), and a new clause (v) is added to Section 2.03(e) of the
Credit Agreement to read as follows:

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(o) The text of Section 2.03(h) of the Credit Agreement that precedes the first
proviso in Section 2.03(h) of the Credit Agreement is hereby amended to read as
follows:

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit;

(p) Section 2.03(i) of the Credit Agreement is hereby amended to read as
follows:

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account in Dollars the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(q) Section 2.12(a) of the Credit Agreement is hereby amended to read as
follows:

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. If for any reason, the
Borrower is prohibited by any Law from making any payment required hereunder in
an Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in



--------------------------------------------------------------------------------

like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to the definition of “Interest Period”, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(r) The “;” at the end of Section 3.05(c) of the Credit Agreement is hereby
deleted and replaced with the text “; or” and a new Section 3.05(d) is hereby
added to the Credit Agreement to read as follows:

(d) any failure by the Borrower to make payment of any drawing under any Letter
of Credit denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency;

(s) A new Section 4.08 is hereby added to the Credit Agreement to read as
follows:

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Guarantor”) or the
grant of a security interest under the Loan Documents by any such Specified
Guarantor, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Guarantor with respect to such Swap Obligation as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Loan Party under
this Section shall remain in full force and effect until such time as the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement) have been paid in full and the Revolving
Commitment has expired or terminated. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Guarantor for all purposes of the Commodity Exchange Act.

(t) A new clause (d) is added to Section 5.02 of the Credit Agreement to read as
follows:

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the L/C Issuer would make
it impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.



--------------------------------------------------------------------------------

(u) The following sentence is hereby added at the end of the last paragraph of
Section 9.03 of the Credit Agreement to read as follows:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
Obligations set forth above in this Section.

2. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Administrative Agent, the L/C Issuer, the Required Lenders and
the Loan Parties; and

(b) receipt by the Administrative Agent of all legal fees and expenses of its
counsel in connection with this Agreement.

3. Miscellaneous.

(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement.

(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the date hereof,



--------------------------------------------------------------------------------

except (x) that any such representation and warranty that is qualified by
materiality or a reference to Material Adverse Effect is true and correct in all
respects on and as of the date hereof and (y) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that any such representation and warranty that is qualified by
materiality or reference to Material Adverse Effect is true and correct in all
respects as of such earlier date) and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:    

THE ACTIVE NETWORK, INC.,

a Delaware corporation

      By:   Scott Mendel       Name:  

Scott Mendel

      Title:   Chief Financial Officer   GUARANTORS:    

STARCITE, INC.,

a Delaware corporation

      By:   Michael Skelly       Name:  

Michael Skelly

      Title:   Chief Financial Officer  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent

      By:   Erik M. Truette       Name:  

Erik M. Truette

      Title:   Assistant Vice President   LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

      By:   Sophia T. Chen       Name:  

Sophia T. Chen

      Title:   Vice President      

JPMORGAN CHASE BANK, N.A.,

as a Lender

      By:   Ling Li       Name:  

Ling Li

      Title:   Vice President      

UNION BANK, N.A.,

as a Lender

      By:   Glenn Fortin       Name:  

Glenn Fortin

      Title:   Vice President      

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

    By:   Dennis Kim       Name:  

Dennis Kim

      Title:   Vice President  